DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of December 30, 2020 in the reply filed on December 30, 2020 is acknowledged.  The applicant elected the species:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last two lines at p. 3, has the language “is selected from the group comprising, particularly consisting of”.
Claim 1, middle of p. 4, has the language “is selected from the group comprising, particularly consisting of”.
Claim 1, middle of p. 5, has the language “is selected from the group comprising, particularly consisting of”.
Claim 10, lower part of p. 9, has the language “is selected from the group comprising, particularly consisting of”.
Claim 10, upper part of p. 10, has the language “is selected from the group comprising, particularly consisting of”.
Claim 10, upper part of p. 11, has the language “is selected from the group comprising, particularly consisting of”.
Claims 1 and 10 are indefinite because the above-quoted language does not set forth a clear Markush group.  See MPEP 2117.  To overcome the above rejections, it is respectfully 
Claim 15 is indefinite as a method claim because it lacks a step.  
The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-9 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Will (US 2004/0219371).
Will teaches:

    PNG
    media_image2.png
    496
    401
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    394
    405
    media_image3.png
    Greyscale

	(among others)  
    PNG
    media_image4.png
    46
    166
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    35
    307
    media_image5.png
    Greyscale

	(among others)  
    PNG
    media_image6.png
    97
    89
    media_image6.png
    Greyscale

The above quotations are from the claims in Will.  The claims in Will have been carefully reviewed and found to be fully supported by the specification in that reference.
With respect to present claims 2 and 4, R3 in Will may be the radical MZ, which corresponds to Formula I in the present claims.
With respect to present claims 3 and 5, E in Will may be the radical MZ, which corresponds to Formula II in the present claims.

Will does not explicitly state that the siloxane is a soil conditioner.  Nevertheless, the preamble statement is one of intended use only that does not affect the structure of the siloxane itself.  MPEP 2111.02, II.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Will (US 2004/0219371) in view of Official Notice.
Will is discussed above.  With respect to claim 15, Will teaches use of compounds with halides [0011], which of course includes the halide sodium.
With respect to claims 10-12 and 15, Will does not expressly recite the step of treating soil by providing a soil conditioner having siloxane components.
Still, Will teaches use of a polysiloxane as a textile auxiliary [Abstract].  Official notice is taken of the well-known fact that textile materials may end up in landfills and stream run-offs, resulting in deposition in soil including farmland.  The deposition is considered to result in the “treatment” of soil.  Claim language is given its broadest reasonable interpretation during examination.  MPEP 2111.
It would have been obvious for a siloxane component, as taught by Will, to condition soil through contact with textile materials and run-off, as well-known based on Official Notice, because Will teaches use as a textile auxiliary and Official Notice is taken of the well-known fact that textile materials end up in landfills leading to run-off.  Sodium as a halide may be included in that run-off.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The rejection under 35 USC 112(b) also must be overcome.  None of the prior art references, alone or in combination, teaches or suggests a method for treatment of soil with amounts of the polyether modified siloxane A and/or cationic modified siloxane B in the amounts presently claimed, along with all the other limitations presently claimed.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765